Citation Nr: 9931202	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, status postoperative 
arthroplasty, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  

This matter arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The issue of entitlement to an increased evaluation for 
internal derangement of the right knee, status postoperative 
arthroplasty, is the subject of a remand which follows this 
decision on the issue of entitlement to service connection 
for a left knee disorder.


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's left knee disorder, diagnosed as 
degenerative joint disease, and his service-connected right 
knee disorder, or with any incident of his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (1999).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected 
disability.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Alternatively, a claim for service connection 
may be well grounded based upon the application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

The veteran's service medical records are completely negative 
for any indication or complaint of a left knee disorder.  
Clinical treatment records dating from March 1953 through 
February 1957 show that the veteran was seen for complaints 
of left knee pain and stiffness.  In March 1953, the veteran 
reported that he had fallen the preceding February, striking 
his left knee on a sidewalk curb.  At the time of his 
treatment, he was found to have a calcaneus deposit in the 
poster-superior surface area of the medial condyle of the 
left knee.  A subsequent VA rating examination report dated 
in February and April 1957 shows that he reported that he had 
been hospitalized in 1953 for a left knee injury after his 
right knee had given way.  At that time, he was diagnosed 
with residuals of a left knee injury with osteoarthritis.  
However, the examiner did not offer any opinion linking the 
veteran's left knee disorder to his service-connected right 
knee disorder.  

In January 1997, the veteran underwent a VA rating 
examination in which he reported that he had sustained a left 
knee disorder, secondary to a service-connected right knee 
disorder.  He was then diagnosed with left knee pain with 
decreased range of motion.  In an addendum to that 
examination report, the examiner stated that there was 
moderate degenerative joint disease in the left knee.  
However, she was unable to determine any link between the 
veteran's service-connected right knee disorder and his 
current left knee problems.  

The veteran appeared at personal hearings before Hearing 
Officers at the RO in September 1997 and in February 1998.  
He testified that he incurred a left knee disorder in 1947 
after his service-connected right knee gave out, causing him 
to fall and sustain an injury to the left knee.  He went on 
to describe the severity of his disability, but also reported 
that he had not been told by any of his treating physicians 
that his left knee disorder had been caused due to his 
service-connected right knee disability.  He further 
indicated that he had experienced additional difficulty with 
his left knee following his right knee replacement in 1988.  

In July 1999, the veteran appeared before the undersigned 
Board Member at a personal hearing at the RO in which he 
reiterated his contentions that he initially injured his left 
leg after his right leg gave out.  He also asserted that it 
was necessary for him to favor the left knee due to his right 
knee disability.  The veteran indicated that having to favor 
or rely on his left knee had caused pain, osteoarthritis, and 
weakness.  However, he also conceded that no medical 
professional had told or otherwise advised him that his left 
knee disorder was in any way related to his service-connected 
right knee disorder.  

The Board has evaluated the above-discussed evidence, and 
must conclude that the veteran has failed to submit evidence 
of a well-grounded claim.  The Board recognizes that the 
veteran currently has a left knee disability, which is 
characterized by pain, stiffness, and 
osteoarthritis/degenerative joint disease.  However, there is 
no evidence to show that this disorder was incurred in 
service or due to his service-connected right knee 
disability.  

The VA rating examination report of April 1957 indicates that 
the veteran reported sustaining a left knee injury after his 
right knee gave out.  However, with respect to this record, 
the Board observes that the examining physician did not offer 
any opinion as to the etiology of the veteran's left knee 
disability.  In addition, the examiner who conducted the 
January 1997 rating examination ultimately concluded, in two 
amendments to the examination report, that she was unable to 
determine that the veteran's left knee disorder was caused by 
his right knee disability.  Moreover, the veteran conceded at 
his personal hearings that he had not been advised by his 
treating physicians that there were causative factors between 
his left and right knee disorders.  The Board finds, 
accordingly, that the veteran has not presented medical 
evidence of a nexus or link between his left knee disorder 
and his service-connected right knee disorder.  

In addition, lay statements and testimony by the veteran and 
his wife that his left knee disorder was caused by his 
service-connected right knee disorder do not constitute 
medical evidence.  As lay persons, lacking in medical 
training and expertise, the veteran and his wife are not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 492, 494-95 (1992).  
Accordingly, the Board finds that the veteran's claim for 
service connection for a left knee disorder, claimed as 
secondary to a right knee disability must be denied as not 
well grounded.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a left knee disorder, claimed as secondary to 
his service-connected right knee disability.  The Board has 
not been made aware of any additional relevant evidence which 
is available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete a well-grounded claim for service connection for a 
left knee disorder, claimed as secondary to a service-
connected right knee disability.  See Robinette, 10 Vet. App. 
at 73.  

The Board further recognizes that this case is being disposed 
of in a manner that differs from that employed by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board concludes that his claim for service connection is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question of whether a claim 
is well grounded, but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder, claimed as 
secondary to a service-connected right knee disorder, is 
denied.  


REMAND

With respect to the claim for an increased evaluation for the 
veteran's service-connected internal derangement of the right 
knee, status postoperative arthroplasty, the preliminary 
question before the Board is whether the veteran has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim.  Once a claimant 
has submitted a well-grounded claim, the VA has a duty to 
assist him in developing facts which are pertinent to that 
claim.  See 38 U.S.C.A. § 5107(a).  For the following 
reasons, however, the Board finds that there is additional 
development that must be accomplished to fulfill this duty.

The veteran's service connected right knee disability is 
evaluated under the rating code for prosthetic knee 
replacements.  A 100 percent evaluation is assigned for one 
year following implantation of the prosthesis.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is warranted.  
For intermediate degrees of residual weakness, pain or 
limitation of motion, this disability is rated by analogy to 
diagnostic codes 5256, 5261, or 5262. The minimum rating is 
30 percent.  38 C.F.R. § 4.71a, Code 5055 (1999).  The 
veteran in this case asserts that he is entitled to a 60 
percent evaluation for this disability.

The record indicates that the veteran was last examined by VA 
for purposes of this claim in January 1997.  The report of 
that examination shows that he complained of experiencing 
right knee pain and stiffness, and had undergone two prior 
surgeries in addition to a total right knee replacement some 
eight years previously.  In addition, the veteran complained 
of being unable to bend his right knee.  He reported that he 
would experience pain after walking half a block, and 
indicated that his knee would give out on occasion.  He 
further indicated that he would experience pain and 
instability after standing for more than an hour and a half.  
On examination, the veteran was found to have surgical scars 
on the lateral and medial aspects of his right knee.  Some 
swelling was present in addition to crepitus and unspecified 
bony deformities.  The veteran was shown to have flexion to 
30 degrees with pain, but he was apparently unable to flex 
beyond 30 degrees.  Extension was to 0 degrees.  The examiner 
stated that she was unable to assess McMurray's or Apley's 
signs on the right knee.  She concluded with a diagnosis of 
right knee pain with decreased range of motion; instability 
by history; and status-post total right knee replacement in 
1988 with functional impairment.

The veteran appears to be asserting that he has chronic 
residuals of his right knee replacement consisting of severe 
painful motion or weakness.  In this regard, and as noted 
above, at the January 1997 examination, the examiner 
indicated that the veteran was able to flex his knee to 30 
degrees.  However, at a recent personal hearing, the veteran 
indicated that he was unable to flex his right knee at all, 
and the representative indicated that it appeared to be held 
in approximately 20 to 30 degrees of flexion.  The veteran 
also essentially indicated that he had constant pain and 
significant weakness of the right knee as well as 
instability.  The Board notes that while pain was reported on 
most recent VA examination, the examiner noted that the 
veteran had instability by history only.  The veteran also 
reported that he was using a variety of medications for 
symptoms associated with his right knee disorder which had 
been given to him at the John Cochran VA Medical Center 
(VAMC) where he was currently receiving treatment.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist includes the duty to obtain 
thorough and contemporaneous VA examinations.  Where the 
record before the Board is inadequate to render a fully 
informed decision on an issue, a remand to the RO is required 
in order to fulfill the statutory duty to assist.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board finds 
that based on the veteran's hearing testimony, the most 
recent examination does not provide adequate findings with 
which to determine the current nature and degree of the 
symptomatology reported by the veteran to be attributable to 
his service-connected right knee disorder, and as such, the 
Board is unable to determine the appropriate disability 
evaluation to assign this disorder.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  After securing the necessary 
releases, the RO should obtain any and 
all medical records from medical care 
providers who have treated the veteran 
for his service-connected right knee 
disability since January 1997.

2.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
to determine the current extent and 
degree of severity of his service-
connected right knee disability.  All 
indicated tests, including range of 
motion studies, should be performed.  All 
findings and diagnoses should be reported 
in detail, and the examiner should 
comment upon the extent, if any, to which 
objective pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran undertaking 
motion, results in functional loss.  The 
examiner should assess and describe the 
degree of painful motion or weakness of 
the right knee, if any.  The claims file 
in its entirety must be available for the 
examiner's review during the course of 
the evaluation as well as copies of 
records of all treatment the veteran has 
recently undergone and a copy of this 
remand

3.  After all of the development 
requested above is completed to the 
extent possible, the RO should again 
review the claim for an increased 
evaluation.  The RO should consider, 
where applicable, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), in 
addition to the regular diagnostic rating 
criteria and all extraschedular rating 
considerations when adjudicating this 
claim.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be given a 
Supplemental Statement of the Case with 
regard to the additional development and 
should also be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

